Citation Nr: 0702102	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  96-28 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for the veteran's dependents for 
educational benefits under Chapter 35, Title 38, United 
States Code.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant and the veteran's son


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The appellant is the widow of the veteran who had active 
military service from October 1964 to October 1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA), Buffalo, New York, 
Regional Office (RO), which denied the appellant entitlement 
to service connection for the cause of the veteran's death 
and basic eligibility for dependent's educational assistance 
benefits under Chapter 35, Title 38 U.S. Code.  

In January 1998, the Board remanded the case for medical 
evidence and opinion.  Following that development, a decision 
was issued in June 2005.  The appellant appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In June 2006, the Court vacated the Board's June 2005 
decision and remanded the matter for compliance with a joint 
motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The June 2006 joint motion for remand, adopted by the Court 
in its June 2006 order notes that, at the October 1996 RO 
hearing, it was reported that the veteran was receiving 
Social Security Disability payments.  The joint motion 
further pointed out that the Court has held that the duty to 
assist under 38 U.S.C.A. § 5103A(a)(2) requires VA to obtain 
Social Security Administration (SSA) records when VA has 
actual notice of the existence of such records.  See Baker v. 
West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 
2 Vet. App. 363, 370 (1992).  Consequently, the case must be 
remanded to obtain the SSA medical records.  

In January 1998, the Board remanded the case and requested a 
medical opinion from an appropriate specialist.  The opinion 
was to be based on a review of the file.  Since adding the 
SSA records will change the file contents, the file should 
again be reviewed and an updated opinion requested.  

VA must review all issues which are reasonably raised from a 
liberal reading of all documents or oral testimony.  Solomon 
v. Brown, 6 Vet. App. 396, 400 (1994); Myers v. Derwinski, 1 
Vet. App. 127, 130 (1991); EF v. Derwinski, 1 Vet. App. 324, 
326 (1991).  In this case, elevated blood pressure is 
documented in the service medical records and on 
hospitalization in October 1992.  The death certificate lists 
the immediate cause of death, in May 1993, as 
cardiorespiratory arrest.  These factors raise a question as 
to whether a cardiovascular disease incurred in service 
contributed to the veteran's death.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request a 
complete copy of the veteran's medical 
records from SSA.  

2.  The appellant should be asked to 
provide the necessary releases 
containing the names and addresses of 
any care givers who treated the veteran 
for cardiovascular disease or a brain 
tumor between the time of service and 
his death.  The RO/AMC should then 
request the veteran's medical records 
from the care givers identified by the 
appellant.  

3.  After completion of the above 
development, the claims folder should 
be referred to the appropriate 
specialist for an opinion.  The opinion 
should note that the claims file has 
been reviewed and provide a complete 
explanation in response to the 
following questions:  

a.  Is it at least as likely as not (a 50 
percent or greater probability) that the 
veteran's fatal glioblastoma multiforme 
was incurred in or aggravated by his 
active military service, including any 
exposure to Agent Orange and other 
herbicides the veteran may have had while 
serving in Vietnam?  

b.  Is it at least as likely as not (a 50 
percent or greater probability) that a 
cardiovascular disease, including 
hypertension, was incurred in or 
aggravated by his active military 
service?  If it is as likely as not that 
a cardiovascular disease was incurred or 
aggravated in service, is it as likely as 
not that it contributed to his death?  

A contributory cause of death is 
inherently one not related to the 
principal cause.  In determining  whether 
the service-connected disability 
contributed to death, it must be shown 
that it contributed substantially or 
materially; that it combined to cause 
death; that it aided or lent assistance 
to the  production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1) 
(2006).  

4.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the appellant, 
she and her representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
appellant and her representative should 
be afforded the applicable time period 
in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


